Exhibit 10.40



INDEMNIFICATION AGREEMENT




This Indemnification Agreement dated as of the ____ day of l 201l,


B E T W E E N:


l
of the City of l, in the
Province of l


(the “Indemnitee”),


OF THE FIRST PART,


- and -


THOMPSON CREEK METALS COMPANY INC.,
a company incorporated under the laws
of the Province of British Columbia


(the “Corporation”),


OF THE SECOND PART.


RECITALS:


(a)
The Corporation desires to attract and retain the services of highly qualified
individuals such as the Indemnitee to serve as directors of the Corporation.



(b)
In order to attract such individuals the Corporation desires to provide them
with the maximum protection permitted by applicable law against liabilities they
may incur in their capacities as directors of the Corporation or in any other
capacity in which they may act at the request of the Corporation.



(c)
In light of the foregoing, the Indemnitee consented to be appointed and has been
appointed a director of the Corporation.



(d)
The Corporation desires to provide the Indemnitee with the maximum protection
permitted by applicable law against any and all liabilities he may incur in his
capacity as a director of the Corporation or in any other capacity in which he
may act at the request of the Corporation.



In consideration of the premises, the payment by each party to the other of the
sum of $1.00 in lawful money of Canada (receipt of which is acknowledged), the
respective covenants of each party set forth in this Agreement and other good
and valuable consideration (the sufficiency of which is acknowledged), the
parties agree as follows:


Section 1    Definitions


In this Agreement:


“Act” means the Business Corporations Act (British Columbia) or such other
substituted or replacement corporate legislation, as in force from time to time
during the term of this Agreement;


“Agent” means any person who (a) is or was a director or officer of the
Corporation, (b) is or was a director or officer of another body corporate at a
time when that body corporate is or was an affiliate of the Corporation,

 

--------------------------------------------------------------------------------



(c) is or was a director or officer of another body corporate at the request of
the Corporation, or (d) is or was serving at the request of the Corporation as a
director, officer or a position equivalent to that of a partnership, joint
venture, trust, or other unincorporated entity;


“Associated Entity” means a body corporate, partnership, joint venture or other
incorporated entity referred to in the definition of “Agent”;


“Expenses” means, without limitation, lawyers’ fees, any expenses of
establishing a right to indemnification under this Agreement or the Act, or any
other expenses permitted under this Agreement or the Act; and


“Proceeding” means threatened, pending, contemplated or completed action,
proceeding, claim, suit or inquiry, whether civil, criminal or administrative,
to which the Indemnitee, or any of the heirs and personal or other legal
representatives of the Indemnitee, is or was a party, or is or may be liable for
or in respect of a judgment, penalty or fine in, or expenses related to a
proceeding, whether civil, criminal or administrative, by reason of the fact
that the Indemnitee is or was an Agent or by reason of anything done or not done
by him in such capacity.


Section 2
Agreement to Serve



In consideration of the protection afforded by this Agreement, the Indemnitee
agrees to serve as a director of the Corporation, provided that nothing in this
Agreement shall prohibit the Indemnitee from resigning as such at any time. If
the Indemnitee is an employee or agent of the Corporation, nothing contained in
this Agreement is intended to create, and shall not create, in the Indemnitee
any right to continued employment.


Section 3    Indemnification


(1)
Indemnity. The Corporation shall, to the fullest extent permitted by law,
indemnify the Indemnitee, effective from the date the Indemnitee was first
appointed as a director of the Corporation, against any and all Expenses,
judgments, fines, penalties, settlements, damages and other amounts actually and
reasonably incurred (including, without limitation, costs, charges, legal fees
and disbursements) by the Indemnitee in connection with any Proceeding to the
fullest extent permitted by the Act unless, with respect to the acts or
omissions of the Indemnitee, the Indemnitee did not act honestly and in good
faith with a view to the best interests of the Corporation or the Associated
Entity or, in the case of a criminal or administrative action or proceeding, the
Indemnitee did not have reasonable grounds for believing that his conduct in
respect of which the Proceeding was brought was lawful. No determination in any
Proceeding against the Indemnitee by judgment, order, settlement (with or
without court approval) or conviction shall, of itself, create a presumption
that the Indemnitee did not act honestly and in good faith with a view to the
best interests of the Corporation or the Associated Entity and, with respect to
any criminal or administrative action or proceeding, that the Indemnitee did not
have reasonable grounds for believing that his conduct was lawful.



(2)
Notice and Co-operation by the Indemnitee. The Indemnitee shall, as a condition
precedent to his right to be indemnified under this Agreement, give the
Corporation notice in writing as soon as practicable of the commencement or the
threatened commencement of any Proceeding against the Indemnitee for which
indemnification will or could be sought under this Agreement. Notice to the
Corporation shall be directed to the Chairman and Chief Executive Officer of the
Corporation at the address set out in Section 15 of this Agreement (or such
other address as the Corporation shall designate in writing to the Indemnitee).
In addition, the Indemnitee shall give the Corporation such information and
co-operation regarding such Proceeding or threatened Proceeding as it may
reasonably require and as shall be within the Indemnitee’s power.



(3)
Payment. Within ten days after receipt of a claim for indemnification under this
Agreement, the Corporation shall pay or cause to be paid the indemnification
claim unless the indemnification claim is not covered by this Agreement or the
payment thereof is not permitted by applicable law. If the Corporation believes
that the indemnification claim is not covered by this Agreement or the payment
thereof is not permitted by applicable law, it shall proceed in accordance with
Section 10 of this Agreement, “Determination of Indemnification”.


 

--------------------------------------------------------------------------------



Any claim for indemnification, if paid by the Corporation, shall be subject to
repayment in the event that the indemnification claim is not covered by this
Agreement or the payment thereof is not permitted by applicable law, as set out
in Subsection 3(4). For greater certainty and notwithstanding anything herein
contained, the Corporation shall advance moneys to the Indemnitee for all costs,
charges and expenses incurred by the Indemnitee in respect of a Proceeding in
accordance with this Subsection 3(3), and subject to the terms set out in
Subsection 3(4) and Section 10.


(4)
Repayment of Money. If the Corporation pays an Expense amount to the Indemnitee
which (i) the Corporation is not permitted to pay by law or pursuant to this
Agreement, or (ii) is later reimbursed from a source other than the Corporation,
then such amount shall be deemed to have been a loan by the Corporation to the
Indemnitee and upon written request by the Corporation, the Indemnitee shall
repay such amounts to the Corporation within thirty (30) days of such written
request for reimbursement. No interest shall be payable by the Indemnitee with
respect to such loan unless such loan is not repaid within such period of thirty
(30) days, in which event interest shall be payable thereon at the rate of five
percent (5%) per annum, computed from the date which is thirty (30) days
following the written request of the Corporation for repayment. The Indemnitee’s
Agreement herein shall serve as written undertaking that, if it is ultimately
determined that the payment of any Expense by the Corporation is not permitted
or later reimbursed by a source other than the Corporation, the Indemnitee will
repay the Corporation any such Expense’s.



(5)
Effect on Remuneration. Any indemnification to be made to the Indemnitee under
this Agreement shall not be affected by any remuneration that the Indemnitee
shall have received, or to which the Indemnitee may be entitled, at any time for
acting as a director of the Corporation or, at the request of the Corporation,
as a director, or as an individual acting in a similar capacity, of another
entity.



(6)
Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Subsection 3(2) hereof, the Corporation has directors’, officers’,
employees’ and/or agents’ liability insurance in effect, the Corporation shall
give prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall then take
all necessary or desirable action to cause such insurers to pay, on behalf of
the Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.



(7)
Selection of Counsel. In the event the Corporation shall be obligated under this
Section 3 to indemnify the Indemnitee, the Corporation shall be entitled to
assume the defence of such Proceeding upon the delivery to the Indemnitee of
written notice of its election to do so. After delivery of such notice and the
retention of counsel by the Corporation, the Corporation shall not be liable to
the Indemnitee under this Agreement for any fees of counsel subsequently
incurred by the Indemnitee with respect to the same Proceeding, provided that
(i) the Indemnitee shall have the right to employ his own counsel in any such
Proceeding at the Indemnitee’s expense; and (ii) if (A) the employment of
counsel by the Indemnitee has been previously authorized by the Corporation, (B)
the Indemnitee shall have been advised in a written opinion of counsel
acceptable to the Corporation, acting reasonably, addressed to the Indemnitee
and to the Corporation stating that there may be a conflict of interest between
the Corporation and the Indemnitee in the conduct of any such defence, or (C)
the Corporation shall not, in fact, have employed counsel to assume the defence
of such Proceeding, then the fees and expenses of the Indemnitee’s counsel shall
be borne by the Corporation.



(8)
Settlement by Indemnitee. No settlement shall be undertaken by the Indemnitee in
respect of any Proceeding without the consent of the Corporation unless the
Corporation and its insurer(s), if any applicable insurance exists, have
indicated that they would not indemnify the Indemnitee according to the terms of
this Agreement or any applicable directors’, officers’, employees’ and/or
agents’ liability insurance policy, that may or may not be in force.



(9)
Settlement by Corporation. The Corporation shall be entitled to settle any
Proceeding against the Indemnitee for which indemnity is sought by the
Indemnitee hereunder on terms and conditions determined by the Corporation,
provided that: (i) the settlement does not involve any obligation or liability
of the Indemnitee other than the payment of a monetary amount; (ii) the
Indemnitee is indemnified in full against payment of


 

--------------------------------------------------------------------------------



such monetary amount together with all related Expenses, whether or not such
Expenses would otherwise be payable hereunder; and (iii) the settlement is
expressly stated to be made by the Corporation on behalf of the Indemnitee,
without any admission of liability by the Indemnitee.


Section 4    Additional Indemnification Rights: Non-Exclusivity


(1)
Scope. Notwithstanding any other provision of this Agreement, the Corporation
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
other provisions of this Agreement. In the event of any change after the date of
this Agreement in any applicable law, statute or rule which expands the right of
a British Columbia corporation to indemnify an Agent, such changes shall,
without any formality, be within the purview of the Indemnitee’s rights and the
Corporation’s obligations under this Agreement.



(2)
Non-Exclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which the Indemnitee may be entitled under the
Corporation’s notice of articles, its articles, any other agreement by which the
Corporation is bound, any vote of shareholders or disinterested directors, the
Act or otherwise.



(3)
Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines, penalties, damages or settlements actually or
reasonably incurred by the Indemnitee in the investigation, defence, appeal or
settlement of any Proceeding, but not, however, for the total amount thereof,
the Corporation shall nevertheless indemnify the Indemnitee for that portion for
which the Indemnitee is entitled to indemnification.



(4)
Further Compensation. The Corporation also agrees that in case any legal
proceeding or investigation shall be brought against the Corporation by any
court or governmental commission or regulatory authority or any stock exchange
or other entity having regulatory authority, either domestic or foreign and the
Indemnitee shall be required to testify in connection with such legal proceeding
or investigation or shall be required to respond to procedures designed to
discover information regarding a proceeding involving the Corporation, the
Indemnitee, if and as agreed by the Corporation, shall employ its own counsel in
connection with such legal proceeding or investigation, and the reasonable fees
and expenses of such counsel as well as the reasonable costs (including an
amount to reimburse the Indemnitee (other than an Indemnitee employed by the
Corporation at the time of such proceeding) for time spent by him at a
reasonable per diem rate of compensation appropriate for the Indemnitee, as the
Indemnitee and the Corporation will agree (or if they do not agree, as
determined by independent legal counsel appointed by both parties and
out-of-pocket expenses incurred by the Indemnitee in connection therewith shall
be paid by the Corporation as they occur.



Section 5    The Directors’ and Indemnitees’ Liability Insurance


The Corporation shall, from time to time, make a good faith determination
whether or not it is practicable for the Corporation to obtain and maintain a
policy or policies of insurance with reputable insurance companies providing the
Agents with coverage from losses from wrongful acts, or to insure the
Corporation’s performance of its indemnification obligations under this
Agreement. Among other considerations, the Corporation will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage. In all policies of Agents’ liability insurance, the Indemnitee shall
be named as an insured in such a manner as to provide the Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Corporation’s directors. Notwithstanding the foregoing, the Corporation shall
have no obligation to obtain or maintain such insurance if the Corporation
determines in good faith that such insurance is not reasonably available, if the
premium costs for such insurance are too high, if the coverage provided by such
insurance is limited by exclusions so as to provide an insufficient benefit, or
if the Indemnitee is covered by similar insurance maintained by a subsidiary or
parent of the Corporation.


Section 6    Severability



 

--------------------------------------------------------------------------------



If any section, paragraph, clause or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such determination shall not affect or
impair and shall not be deemed to affect or impair the validity, legality or
enforceability of any other section, paragraph, clause or other provision hereof
and each such section, paragraph, clause or other provision shall be interpreted
in such a manner as shall render them valid, legal and enforceable to the
greatest extent permitted by applicable law.


Section 7    Exceptions


Any other provision herein to the contrary notwithstanding, pursuant to the
terms of this Agreement, and unless the Corporation is being ordered by the
court due to an application brought in accordance with the Act to do any of the
following, the Corporation shall not be obligated:


(i)
Excluded Acts. to indemnify the Indemnitee for any acts or omissions or
transactions from which a director cannot be relieved of liability as set forth
in the Act; or



(ii)
Claims Initiated by the Indemnitee. to indemnify or advance Expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defence, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement, the Act or any other statute or law; or



(iii)
Lack of Good Faith. to indemnify the Indemnitee for any Expenses incurred by the
Indemnitee with respect to any Proceeding instituted to enforce or interpret
this Agreement, if a court of competent jurisdiction determines that any of the
material assertions made by the Indemnitee in such proceedings was not made in
good faith or was frivolous; or



(iv)
Gross Negligence. to indemnify the Indemnitee in the case of the gross
negligence or willful misconduct of the Indemnitee in connection with the duties
of the Indemnitee as an Agent; or



(v)
Insured Claims. to indemnify the Indemnitee for Expenses or liabilities of any
type whatsoever which have been paid directly to the Indemnitee by an insurance
carrier under a policy of Agents’ liability insurance maintained by the
Corporation; or



(vi)
Claims for Unlawful Profits. to indemnify the Indemnitee for Expenses or the
payment of profits arising from the purchase and sale by the Indemnitee of
securities in violation of applicable securities laws; or



(vii)
Reasonable Belief Activity Lawful. to indemnify the Indemnitee for Expenses
incurred by the Indemnitee with respect to any Proceeding, other than a civil
proceeding, if the Indemnitee did not have reasonable grounds for believing that
the Indemnitee’s conduct in respect of which the proceeding was brought was
lawful; or



(viii)
Proceeding brought by Corporation. to indemnify the Indemnitee for Expenses
incurred by the Indemnitee with respect to any Proceeding brought against the
Indemnitee by or on behalf of the Corporation or by or on behalf of an Associate
Entity; or



(ix)
Other Indemnification. to indemnify the Indemnitee for Expenses for which the
Indemnitee is indemnified by the Corporation otherwise than pursuant to this
Agreement.



Section 8     No Invalidation


Subject to Section 3, 7 and 10 of this Agreement, no failure by the Indemnitee
in their capacity as Agent to comply with the provisions of the Business
Corporations Act (British Columbia) or the Notice of Articles and Articles of
the Corporation will invalidate any indemnity to which the Indemnitee is
entitled to under this Agreement.



 

--------------------------------------------------------------------------------



Section 9    Effectiveness of Agreement; Continuation of Indemnity


(1)
Effectiveness. Nothing in this Agreement is intended to require or shall be
construed as requiring the Corporation to do or fail to do any act in violation
of applicable law. The Corporation’s inability, pursuant to applicable law or
court order, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement.



(2)
Continuation. The indemnification and advancement of Expenses by the Corporation
to the Indemnitee provided for under this Agreement shall survive and continue
after termination of the Indemnitee as an officer, director, employee or other
Agent as to any acts or omissions by the Indemnitee while serving in such
capacity.



(3)
Access to Information. The Indemnitee and the Indemnitee’s advisors shall at all
times be entitled to review during regular business hours all documents, records
and other information with respect to the Corporation or any Associated Entity
in which the Indemnitee acted as an Agent which are under the Corporation’s
control and which may be reasonably necessary in order to defend the Indemnitee
against any Proceeding that relates to, arises from or is based on the
Indemnitee’s discharge of their duties as Agent, provided that the Indemnitee
shall maintain all such information in strictest confidence except to the extent
necessary for the Indemnitee’s defence. This section shall not apply where the
Proceeding is initiated by the Corporation or any of the Associated Entities nor
shall it apply where the review by the Indemnitee and/or its advisors of any
such documents, records or other information would, in the opinion of legal
counsel to the Corporation, cause the Corporation (or an Associated Entity) to
lose its entitlement to claim privilege with respect to the disclosure of same
in any proceeding in any jurisdiction.





Section 10
Determination of Indemnification



The determination on behalf of the Corporation that the Indemnitee is not
entitled to be indemnified under this Agreement, the Act or the by-laws of the
Corporation against any and all Expenses arising out of any Proceeding hereof
shall be made by independent legal counsel selected mutually by the Corporation
and the Indemnitee. If the Corporation and the Indemnitee cannot agree as to an
independent legal counsel to make such determination within 45 days of the
Corporation notifying the Indemnitee of its decision that the Indemnitee is not
entitled to indemnification or, if independent legal counsel selected in
accordance herewith fails to make a determination as to the right of the
Indemnitee to indemnification hereunder within 45 days of the selection of the
independent legal counsel, the Indemnitee or the Corporation shall have the
right to apply to a court of competent jurisdiction for such a determination.
While any determination is being made, the Indemnitee shall be entitled to
indemnification in accordance with this Agreement, the Act or the by-laws of the
Corporation. Notwithstanding any such determination, unless made by a court of
competent jurisdiction, the right of the Indemnitee to indemnification or
advances of costs, charges and expenses as provided in the Agreement, the Act or
the by-laws of the Corporation shall be enforceable by the Indemnitee in any
court of competent jurisdiction. The burden of proving that the Indemnitee is
not entitled to indemnification under this Agreement, the Act or the by-laws of
the Corporation shall be on the Corporation. Neither the failure of the
Corporation to have made a determination prior to the commencement of such
action or proceeding that indemnification is proper in the circumstances because
the Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Corporation that the Indemnitee has not met such applicable
standard of conduct shall be a defence to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct. Costs and
expenses, including legal fees, reasonably incurred by the Indemnitee in
connection with establishing the Indemnified Party's right to indemnification,
in whole or in part, in any such action shall also be indemnified by the
Corporation.


Section 11
Tax Adjustment



If any amount payable under this Agreement (including, without limitation, an
amount paid or payable on account of insurance premiums or made by an insurer
under a directors’, officers’, employees’ and/or agents’ liability insurance
policy, if one exists at time of Expense), constitutes a taxable benefit to the
Indemnitee or otherwise subjects the Indemnitee to any tax or levy of any kind,
or any taxing authority so alleges, the Corporation will keep the Indemnitee
harmless from any such tax or levy and, without limiting the foregoing, shall
timely pay to the Indemnitee or on the

 

--------------------------------------------------------------------------------



Indemnitee’s behalf the amount of any and all such taxes and levies, together
with any interest and penalties thereon not arising exclusively from the
Indemnitee’s gross negligence, including any such amounts relating to any
payment under this Section 11, so that no such amount will be an unreimbursed
expense to the Indemnitee. The Corporation will also reimburse the Indemnitee,
on a similar after tax basis, for any reasonable costs (including the costs of
professional advisors) incurred by the Indemnitee in connection with any payment
to which this Section 11 relates or the enforcement by the Indemnitee of their
rights hereunder. The amount of any payment hereunder shall be determined
without regard to any deductions, credits offsets or similar amounts or
adjustments available to the Indemnitee in computing income, taxable income, tax
payable or other relevant amounts (except to the extent arising from payments
under this Section 11). For clarity, the Indemnitee shall not be obliged to
contest any claim that tax, other levy, penalty or interest to which this
Section 11 applies is owing, and their rights under this Section 11 are not
dependent on the validity of any such claim.


Section 12
Counterparts



This Agreement may be executed in one or more counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument.


Section 13    Successors and Assigns


This Agreement shall be binding upon the Corporation and its successors and
assigns, and shall enure to the benefit of the Indemnitee and the Indemnitee’s
estate, heirs, legal representatives and assigns. This Agreement may not be
amended except with the written agreement of both parties.


Section 14    Legal Expenses


If any action is instituted by the Indemnitee under this Agreement to enforce or
interpret any of the terms hereof, the Indemnitee shall be entitled to be paid
all court costs and expenses, including the reasonable fees of counsel, incurred
by the Indemnitee with respect to such action, unless as a part of such action,
the court of competent jurisdiction determines that any of the material
assertions made by the Indemnitee as a basis for such action were not made in
good faith or were frivolous.


Section 15    Notices


All notices, requests and other communications hereunder shall be in writing,
and shall be delivered by courier or other means of personal service, or sent by
facsimile transmission, e-mail or mailed first class, postage prepaid, by
registered mail, return receipt requested, in all cases, addressed to:


Indemnitee:    l








Corporation:    Thompson Creek Metals Company Inc.
26 West Dry Creek Circle, Suite 810
Littleton, Colorado 80120
Attention: Kevin Loughrey


All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address.


Section 16    Consents to Jurisdiction


Any and all legal proceedings to enforce this Agreement, whether in contract,
tort, equity or otherwise, shall be brought in the appropriate court in the
Province of British Columbia, the parties waive any claim or defence that

 

--------------------------------------------------------------------------------



such forum is not convenient or proper. The Corporation and the Indemnitee each
agrees that any court shall have in personam jurisdiction over it, consents to
service of process in any manner prescribed in Section 15 or in any other manner
authorized by British Columbia law, and agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner specified by law.


Section 17     Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia as applied to contracts between British
Columbia residents entered into and performed entirely within British Columbia.


IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.




THOMPSON CREEK METALS COMPANY INC.




By:        






Signed, sealed and delivered    )
in the presence of    )
)
)            
Witness        )        l

 